Title: To James Madison from James Monroe, 25 September 1805
From: Monroe, James
To: Madison, James


          
            No. 34.Duplicate.
            Sir
            London Septem 25. 1805.
          
          I have already forwarded you copies of two letters to Ld Mulgrave respecting the late seizure of American vessels, and you will receive with this a Copy of a third one. His Lordship has endeavourd to manage this business without writing, from a desire which has been very apparent to get rid of it, without any compromitment. With that view he gave me in an early interview, a report of the King’s Advocate-General and Proctor on my first letter, which had been referred to them, which gave Some explanation on the Subject, which he might Suppose would be Satisfactory. I Soon however assured him that it was not, and pressed an answer to my letters which was promised, but which has not yet been given. A few days before Mr. Erving left this for the Continent I requested him to ask Mr. Hammond when I should be favored with one. I Send you a note of the conversation between them. Having waited Some time longer I thought it my duty to press the point again, and in So doing to expose as fully as I could, the fallacy and injustice of the principle on which G. Britain asserts the right, to interdict our commerce with the colonies of her enemies, and elsewhere in the productions of those colonies. I do not Know that I Shall be able to obtain an answer to this or the other letters. The presumption is against it, because She does not wish to tie up her hands from doing what her interest may dictate, in case the new combination with Russia and Austria Should be Successful against France. In the mean time She Seeks to tranquillize us by dismissing our vessels in every case that she possibly can. It is evident to those who attend the trials that the tone of the Judge has become more moderate: that he acquits whenever he can acquit our vessels, and Keeping within the precedent of the Essex, Seizes every fact that the papers or other evidence furnish, in the cases which occur, to bring them within that limit. If any thing can be done in our affairs, it may be in a week or ten days; and if not done in that time it most probably will not be during the present winter. I Shall do every thing in my power to bring them to a Satisfactory conclusion. I am, Sir, with great respect and esteem, Your very obedient Servant
          
            Jas. Monroe.
          
          
            P. S. I enclose you a copy of my letter to Genl. Armstrong by Mr. Erving.
          
        